Appeal from a judgment of the Supreme Court at Special Term, entered August 27, 1976, which dismissed petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to validate a petition designating her as a candidate of the Liberal Party for the office of Representative of Congress from the 30th Congressional District. Special Term properly held that the irregularity of petitioner’s designating petition in naming more than one committee to fill vacancies was fatal to the petition (Matter of Carey v Power, 18 NY2d 845; Matter of Lisa v Power, 16 NY2d 851; Matter of Di Lorenzo v Heffernan 187 Mise 766, affd 271 App Div 802, affd 296 NY 687). Judgment affirmed, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.